We think it perfectly clear from our original opinion that the argument of the district attorney complained of was provoked by the argument of appellant's attorney, and was a direct and pertinent reply thereto.
Appellant sought to have the court give the following requested charge: "You are charged that if you find and believe from the evidence that the defendant, at the time and place alleged in the indictment, was under the influence of amytol or other drugs which were prescribed by her attending physicians and that while intoxicated by such drugs and in the company of another person who was drunk, the defendant took or was caused to take intoxicating liquor, if you have a reasonable doubt thereof, you will acquit the defendant and say by your verdict 'not guilty.' "
It must be borne in mind that no exceptions to the charge given by the court were presented, in which charge the court had told the jury to acquit appellant if she was under the influence of drugs and not under the influence of intoxicating liquor. The proposed charge would authorize an acquittal of one charged with "drunk driving" if such driver was under the combined influence of drugs and whisky regardless of the state of mind resulting from such use. This is not the law. If appellant had defended on the ground that she was temporarily insane from the combined use of drugs and whisky to the extent that she did not know what she was doing and was incapable of knowing and understanding the right and wrong of the particular act which she committed, she might have been entitled to have such issue submitted, but neither by objections to the court's charge nor by special requested charge was the court ever apprised that appellant desired the submission of any such issue.
The motion for rehearing is overruled. *Page 345